                Case 3:19-cv-01987-WHO Document 52 Filed 11/12/19 Page 1 of 4


           1   KEKER, VAN NEST & PETERS LLP
               PAVEN MALHOTRA - # 258429
           2   pmalhotra@keker.com
               MATAN SHACHAM - # 262348
           3   mshacham@keker.com
               WILLIAM S. HICKS - # 256095
           4   whicks@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant Facebook, Inc.

           8                              UNITED STATES DISTRICT COURT

           9                                   DISTRICT OF CALIFORNIA

          10                                   SAN FRANCISCO DIVISION

          11   CHRISTOPHER KING, JD                              Case No. 3:19-cv-01987-WHO
               A/K/A KingCast,
          12                                                     STIPULATION AND
                             Plaintiff,                          ORDER REGARDING LIMITED
          13                                                     EXPEDITED DISCOVERY
                      v.
          14                                                     Judge:       Hon. William H. Orrick, Jr.
               FACEBOOK, INC.,
          15                                                     Date Filed: April 12, 2019
                             Defendant.
          16                                                     Trial Date: Not Set
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26
          27

          28

          30
                                                 STIPULATION AND ORDER
          31                                     Case No. 3:19-cv-01987-WHO
1328339
          32
                   Case 3:19-cv-01987-WHO Document 52 Filed 11/12/19 Page 2 of 4



           1           Plaintiff Christopher King and Defendant Facebook, Inc. (“Facebook”) hereby stipulate as

           2   follows:

           3           WHEREAS, on September 25, 2019, Plaintiff filed a Second Amended Complaint

           4   asserting a claim for defamation against Defendants Jennifer Marie Malone and John and Jane

           5   Does (Dkt. No. 47 at 15);

           6           WHEREAS, Plaintiff has requested Facebook to provide expedited discovery, before the

           7   parties’ Rule 26(f)1 conference, comprising basic subscriber information for two Facebook user

           8   accounts2 that be believes are relevant to his defamation claim;

           9           WHEREAS, having met and conferred, the parties hereby stipulate that Plaintiff may
          10   serve a document request, before the parties’ Rule 26(f) conference, limited to the categories of

          11   information set forth in 18 USC § 2703(c)(2) for the two specified user accounts;

          12           WHEREAS, Facebook does not consent to the service of any additional discovery before

          13   the parties’ Rule 26(f) conference.

          14

          15           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that:

          16           Plaintiff may serve a document request, before the parties’ Rule 26(f) conference, limited

          17   to the categories of information set forth in 18 USC § 2703(c)(2) for the following two user

          18   accounts: (1) www.facebook.com/dfkdfjg; and (2) www.facebook.com/people/_/1159327944.

          19   No further discovery may be served, before the parties’ Rule 26(f) conference, without
          20   Facebook’s consent or leave of the Court.

          21           ///

          22

          23           ///

          24

          25           ///

          26
          27   1
                 Fed. R. Civ. Proc.
               2
          28     Namely, (1) www.facebook.com/dfkdfjg; and (2) www.facebook.com/people/_/1159327944.
                                                                 1
          30                                         STIPULATION AND ORDER
                                                     Case No. 3:19-cv-01987-WHO
1328339   31
                Case 3:19-cv-01987-WHO Document 52 Filed 11/12/19 Page 3 of 4



           1   Dated: November 8, 2019

           2                                                    By:    /s/ William S. Hicks
           3                                                           WILLIAM S. HICKS (SBN 256095)
                                                                       KEKER, VAN NEST & PETERS LLP
           4
                                                                       Attorneys for Defendant Facebook, Inc.
           5

           6   Dated: November 8, 2019

           7                                                    By:    /s/ Christopher King (with permission)
                                                                       Pro se Plaintiff
           8

           9
          10                                      FILER’S ATTESTATION
          11          I, William S. Hicks, am the ECF user whose identification and password are being used to
          12   file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that the
          13   signatories of this document have concurred in this filing.
          14                                                 /s/ William S. Hicks
          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                2
          30                                       STIPULATION AND ORDER
                                                   Case No. 3:19-cv-01987-WHO
1328339   31
                Case 3:19-cv-01987-WHO Document 52 Filed 11/12/19 Page 4 of 4



           1                                        PROPOSED ORDER
           2          This cause having come before the Court on the parties’ November 8, 2019 Stipulation

           3   Regarding Limited Expedited Discovery, the Court hereby endorses the parties’ Stipulation as

           4   follows: Plaintiff may serve a document request, before the parties’ Rule 26(f) conference, limited

           5   to the categories of information set forth in 18 USC § 2703(c)(2) for the following two user

           6   accounts: (1) www.facebook.com/dfkdfjg; and (2) www.facebook.com/people/_/1159327944.

           7   No further discovery may be served, before the parties’ Rule 26(f) conference, without

           8   Facebook’s consent or leave of the Court.

           9
          10

          11
                      IT IS SO ORDERED.
          12

          13   Dated: November 12, 2019
                                                                   William H. Orrick, Jr.
          14
                                                                   United States District Judge
          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                               3
          30                                       STIPULATION AND ORDER
                                                   Case No. 3:19-cv-01987-WHO
1328339   31
